DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Species A(l) with selection of Formula A(l), Species B(3) with selection of Formula 2-1, and Species C(5) with selection of Formula 3-1, encompassed by Claims 1–20 in the reply filed on 05/22/2020 was previously acknowledged.

Response to Amendment
The amendment dated 02/24/2021 has been entered.
Claims 1–20 are pending.

The declaration under 37 CFR 1.132 filed 02/24/2021 is insufficient to overcome the rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Lee US-20060103298-A1 ("Lee") in view of BIN JONG KWAN KR-20120036560-A ("Kwan-KR"), see machine translation ("Kwan-MT"), Oh et al. US-20170098778-A1 ("Oh"), and Kosuge et al. US-20150295188-A1 ("Kosuge") as evidenced by Kamatani et al. US-20100219407-A ("Kamatani") as set forth in the last Office action for the reasons discussed below.

Response to Arguments
Applicant’s arguments on pages 41–44 of the reply dated 02/24/2021 with respect to the rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Lee US-20060103298-A1 ("Lee") in view of BIN JONG KWAN KR-20120036560-A ("Kwan-KR"), see machine translation ("Kwan-MT"), Oh et al. US-20170098778-A1 ("Oh"), and Kosuge et al. US-20150295188-A1 ("Kosuge") as evidenced by Kamatani et al. US-20100219407-A ("Kamatani") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on pages 41–44 of the reply that the data in the declaration under 37 CFR 1.132 filed 02/24/2021 ("the declaration of 02/24/2021") demonstrates that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Applicant argues the claimed compounds which each have a fluoro group at the positions corresponding to R1 to R8 have superior lifespans as compared with the comparative compounds wherein the fluoro group is absent at the positions corresponding to R1 to R8 based on the data of Table 1-1 and the cited references provide no indication that the lifespans could be improved when the dopant compound incorporates a fluoro group at the positions corresponding to R1 to R8.
Examiner's response -- Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the prima facie case of obviousness.  See MPEP 716.02.
In the rejection of record, the substitution with a fluoro group at the positions corresponding to R1 to R8 is expected by one having ordinary skill in the art to result in  increased solubility upon synthesis of the complex and suppressed concentration quenching, thereby enabling doping at high concentration which results in improved light emitting efficiency in a light-emitting device based on the teachings of Kamatani.
The evidence showing an increase in lifespan with substitution of a fluoro group at the positions corresponding to R1 to R8
Further, it does not appear that the results are commensurate in scope with what is claimed and taught by the cited prior art.  In the data of the declaration of 02/24/2021, Applicant has only chosen one representative compound for the host structural formula 2 and the host structural formula 3.  This does not provide an adequate basis for concluding that similar results would be obtained for the other hosts within the scope of the generic claims and taught by the prior art.  It is not clear from the data that the same degrees of difference would be observed between devices with the host compounds cited in the rejection; however, these are encompassed by the present claims.  The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d).
For the reasons discussed above, the declaration under 37 CFR 1.132 filed 02/24/2021 is insufficient to overcome the rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Lee US-20060103298-A1 ("Lee") in view of BIN JONG KWAN KR-20120036560-A ("Kwan-KR"), see machine translation ("Kwan-MT"), Oh et al. US-20170098778-A1 ("Oh"), and Kosuge et al. US-20150295188-A1 ("Kosuge") as evidenced by Kamatani et al. US-20100219407-A ("Kamatani") as set forth in the last Office action and the rejection is respectfully maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US-20060103298-A1 ("Lee") in view of BIN JONG KWAN KR-20120036560-A ("Kwan-KR"), see machine translation ("Kwan-MT"), Oh et al. US-20170098778-A1 ("Oh"), and Kosuge et al. US-20150295188-A1 ("Kosuge") as evidenced by Kamatani et al. US-20100219407-A ("Kamatani").
Regarding claims 1–4, 6–8, 10–17, and 19–20
Lee does not specifically disclose a device as above wherein the first host material is a compound represented by the claimed Formula 2.  However, Lee teaches that the first host material may comprise a carbazole (¶ [0029]).
Kwan teaches an organic EL device comprising red phosphorescent host material (¶ [0001] Kwan-MT) represented by a general formula (2) (¶ [0043] Kwan-MT and ¶ [0044] Kwan-KR).  Kwan teaches the host material has excellent solubility and excellent brightness and luminous efficiency (¶ [0001], ¶ [0027] Kwan-MT).  Kwan teaches specific examples of the host material of the general formula (2) (¶ [0060]–[0061] Kwan-MT) including compound RH-005, 
    PNG
    media_image1.png
    155
    185
    media_image1.png
    Greyscale
(Kwan-KR page 9).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee by forming the first host material out of the host material of the general formula (2), as taught by Kwan.  One would have been motivated to do so because Lee teaches the first host material may comprise a carbazole and Kwan teaches a phosphorescent host material of the general formula (2), which comprises a carbazole.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Kwan teaches the host material has excellent solubility and excellent brightness and luminous efficiency and therefore forming the first host material in the device of Lee out of the host material of Kwan would yield the benefit of excellent solubility and excellent brightness and luminous efficiency, as described above.
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the compound RH-005, because it would have been choosing from the list of exemplary host materials of the general formula (2) specifically disclosed by Kwan, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material in the light emitting layer of a phosphorescent organic EL device and possessing the benefits taught by Kwan.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the host material represented by the general formula (2) having the benefits taught by Kwan in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Lee does not specifically disclose a device as above wherein the second host material is a compound represented by the claimed Formula 3.  However, Lee teaches that the second host material may comprise a triazine group (¶ [0031]).
Oh teaches an organic EL device (¶ [0011], ¶ [0214]) comprising a phosphorescent dopant which may be an organic metal compound comprising Ir (¶ [0208]–[0209]) and a host compound represented by a Chemical Formula 5 (¶ [0169]).  Oh teaches the host compound has excellent hole and electron characteristics (¶ [0088]).  Oh teaches specific examples of the host compound represented by a Chemical Formula 5 (¶ [0186]) including compound F-8 
    PNG
    media_image2.png
    293
    317
    media_image2.png
    Greyscale
 (page 131), which comprises a triazine.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee by forming the second host material out of the host compound F-8, as taught by Oh.  One would have been motivated to do so because Lee teaches the second host material may comprise a triazine group and Oh teaches a phosphorescent host compound F-8 comprising a triazine group.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Oh teaches the compound represented by the Chemical Formula 5 has excellent hole and electron characteristics and therefore forming the second host material in the device of Lee out of the host compound F-8 of Oh would yield the benefit of excellent hole and electron characteristics, as described above.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the host compound F-8, because it would have been choosing from the list of exemplary host materials of the Chemical Formula 5 specifically disclosed by Oh and comprising a triazine, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material in the light emitting layer of a phosphorescent organic EL device and possessing the benefits taught by Oh.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the host material of the Chemical Formula 5 comprising a triazine having the benefits taught by Oh in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Lee does not specifically disclose a device as above wherein the phosphorescent dopant is a compound represented by the claimed Formula 1.  However, Lee teaches that the phosphorescent dopant may for an organic metal complex containing Ir (¶ [0034], ¶ [0050]).
Kosuge teaches an organic light-emitting element comprising light-emitting layer (¶ [0047]) wherein the light-emitting layer comprises an iridium complex represented by the 
    PNG
    media_image3.png
    250
    246
    media_image3.png
    Greyscale
(page 17).  Kosuge teaches that the iridium complex represented by the general formula [1] is particularly preferably an iridium complex represented by the following general formula [20] (¶ [0084]).  Kosuge teaches the iridium complexes represented by the general formula [20] have an extremely high emission quantum yield and hence the incorporation of any such complex as a guest into the light-emitting layer provides an organic light-emitting element having high luminous efficiency and further, they include one acac-based ligand (diketone-based bidentate ligand) having a small molecular weight and as such the complex can be easily subjected to sublimation purification because the molecular weight of the complex itself is relatively small (¶ [0138]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee by forming the phosphorescent dopant out of the iridium complex represented by the general formula [20], as taught by Kosuge.  One would have been motivated to do so because Lee teaches that the phosphorescent dopant may for an organic metal complex containing Ir and Kosuge teaches an iridium complex.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Kosuge teaches the incorporation of the iridium complexes represented by the general formula [20] as a guest into the light-emitting layer provides an organic light-emitting element having high luminous efficiency and further, the complex can be easily subjected to sublimation purification and therefore forming the phosphorescent dopant out of the iridium complex represented by the general formula [1] of Kosuge in the device of Lee would yield the benefit of high luminous efficiency and easy sublimation purification, as described above.
Kosuge does not specifically exemplify an iridium complex represented by the general formula [20] as described above wherein the benzo[f]isoquinoline is substituted with a fluorine group (-F) or a trifluoromethyl group (-CF3).  However, the claimed compound is within the scope of the general formulae of Kosuge.  Kosuge teaches that in the general formula [20] 
    PNG
    media_image4.png
    284
    392
    media_image4.png
    Greyscale
 (¶ [0084]), Q1 to Q9 each represent a hydrogen atom, a halogen atom, an alkyl group, an alkoxy group, a trifluoromethyl group, or a cyano group (¶ [0085]).  Kosuge teaches specific examples of the halogen atom includes fluorine (¶ [0062]).  Kosuge teaches iridium complexes represented by the general formula [20] wherein Q2 is a trifluoromethyl group (-CF3) including Ir--209 (¶ [0136], page 16) and wherein Q2 is a fluorine group (-F) including Ir-211 (¶ [0136], page 16).  The iridium complex Ir-209, Ir-211, and Ir-221 are each an iridium complex represented by the general formula [20]. 
Additionally, as evidenced by Kamatani, it is known in the art to introduce substituents which induce repulsion of molecules to each other, such as those comprising halogen atoms, 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute at least one of Q1 to Q9 in the iridium complex Ir-221 with a substituent comprising a halogen atom based on the teachings of Kosuge and as evidenced Kamatani.  The motivation for doing so would have been to increase steric hindrance and thereby improve light emitting efficiency, as evidence by Kamatani.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select at least one of Q1 to Q3 as a trifluoromethyl group (-CF3) or a fluorine group (-F) because Kosuge exemplifies compounds wherein the benzo[f]isoquinoline is substituted with a fluorine group (-F) or a trifluoromethyl group (-CF3) and it would have been choosing from the list of positions and the list substituents taught for Q1 to Q9 in the formula [20], which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits taught by Kosuge.  One of ordinary skill in the art would have been motivated to produce additional compounds represented the formula [20] having the benefits taught by Kosuge in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claim 1–4, 6, 10–11, 14-15, 17, and 19–20, Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani teaches the modified organic EL device, as discussed above, comprising the light emitting layer between the anode and the cathode wherein the light emitting layer comprises the host compound RH-005 of Kwan, the host compound F-8 of Oh, and the modified iridium complex of Kosuge as evidenced by Kamatani as the phosphorescent dopant, 
The modified iridium complex of Kosuge as evidenced by Kamatani is a first compound comprising a compound represented by the claimed Formula 1 wherein:
Y2 is C;
ring CY12 is a C6 carbocyclic group (a benzene group);
R1 to R3 are each hydrogen, at least one of R4 to R6 are -F or a fluorinated C1 alkyl group (-CF3) and the remainder are hydrogen, and R7 to R8 are each hydrogen, A20 and A1 to A6 are each an unsubstituted C1 alkyl group (methyl), and A7 is a hydrogen;
d2 is an integer of 1;
at least one of R1 to R8, and A20 comprises at least one a fluoro group (-F), namely at least one of R4 to R6 comprises either one or three fluoro groups (-F);
R1a is not required to be present; and
Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.
The host compound RH-005 of Kwan is a second compound comprising a compound represented by the claimed Formula 2 wherein:
Ar1 is not required to be present and Ar2 is an unsubstituted C6 carbocyclic group (a phenyl group);
Ar5 does not exist;
	n is 1;
a1 is 0 and a2 is 1;
CY2 is a C6 carbocyclic group (a benzene group) and CY3 is an unsubstituted C12 carbocyclic group (a naphthyl group);
R20 is an unsubstituted C6 aryl group (a phenyl group) and R30 is not required to be present; and

The host compound F-8 of Oh is a third compound comprising a compound represented by the claimed Formula 3 wherein:
Ar11 is an unsubstituted C6 carbocyclic group (a phenylene group);
Ar12 does not exist;
p is 1;
Het1 is a π electron-depleted nitrogen-containing C3 cyclic group (a triazine group);
a11 is 1 and m is 2;
R70 is an unsubstituted C6 aryl group (a phenyl group) and R80 is an unsubstituted C12 heteroaryl group (a carbazolyl group);
b7 is 1 and b8 is 1.
Per Claim 7, the modified iridium complex of Kosuge as evidenced by Kamatani is an organometallic compound represented by Formula 1, as discussed above, wherein the benzo[f]isoquinoline in Formula 1 is a group represented by one of Formula CY1, CY9, and CY17 wherein:
T2 to T3 are not required to be present, one of T4 to T6 is a fluoro group (-F) or a fluorinated C1 alkyl group (-CF3), and T7 to T8 are not required to be present; and
R2 to R8, and R1a are not required to be present.
Per Claim 8, the modified iridium complex of the modified device of Kosuge in view of Lee as evidenced by Kamatani is an organometallic compound represented by the claimed 
    PNG
    media_image5.png
    242
    296
    media_image5.png
    Greyscale
 is a group represented by Formula A(1) wherein: 
Y2 is C;
X21 is not required to be present; and
R9 to R10 are not required to be present, R11 is an unsubstituted C1 alkyl group (a methyl group), R12 is not required to be present, and R21 to R26 are not required to be present.
Per Claim 12, the compound RH-005 of Kwan is a host compound represented by the claimed Formula 2, as discussed above, wherein 
    PNG
    media_image6.png
    130
    169
    media_image6.png
    Greyscale
 is a group represented by Formula 2-2 wherein:
X1 is not required to be present;
X2 is not required to be present; and
R31 to R34 are not required to be present.
Per claim 13, the compound F-8 of Oh is a host compound represented by the claimed Formula 3 wherein Het1 is a group derived from Formula 3-1.
Per claim 16, the compound RH-005 of Kwan corresponds to the claimed Compound H1-71 and the compound F-8 of Oh corresponds to the claimed Compound H2-27.

Regarding Claim 5, Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani teaches the modified organic EL device, as discussed above with respect to Claim 1.
Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani does not specifically disclose a device as discussed above comprising an iridium complex represented by the general formula [20] wherein Q7 or Q9 is a sec-butyl group.  However, Kosuge teach in general formula [20] that Q1 to Q9 each represent a hydrogen atom, a halogen atom, an alkyl group, an alkoxy group, a trifluoromethyl group, or a cyano group (¶ [0085]) and teaches specific examples of an alkyl group include a sec-butyl group (¶ [0063]).
Therefore, given the general formula and teachings of Kosuge, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further substitute at least one of Q7 an Q9 of the general formula [20] of Kosuge in the modified iridium complex represented by the general formula [20], as discussed above, with a sec-butyl group, because Kosuge teaches the variables may suitably be selected as such.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits taught by Kosuge.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select at least one of Q7 and Q9 as a sec-butyl group because it would have been choosing from the list of positions and the list substituents taught for Q1 to Q9 in the formula [20] of Kosuge, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits taught by Kosuge.  One of ordinary skill in the art would have been motivated to produce additional compounds represented the formula [20] having the benefits taught by Kosuge in 
Per Claim 5, the modified iridium complex of the modified device of Kosuge as evidenced by Kamatani is a first compound comprising a compound represented by the claimed Formula 1, as discussed above, wherein at least one of A1, A3, A4, and A6 are a C2 alkyl group (an ethyl group) and the remaining A1 to A6 are each an unsubstituted C1 alkyl group (a methyl group).

Regarding Claim 9, Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani teaches the modified organic EL device, as discussed above with respect to Claim 1.
Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani does not specifically disclose a device as discussed above comprising an iridium complex represented by the general formula [20] wherein specifically either Q1 or Q3 is as a trifluoromethyl group (-CF3) or a fluorine group (-F) .
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select either Q1 or Q3 as a trifluoromethyl group (-CF3) or a fluorine group (-F) because Kosuge exemplifies compounds wherein the benzo[f]isoquinoline is substituted with a fluorine group (-F) or a trifluoromethyl group (-CF3) and it would have been choosing from the list of positions and the list substituents taught for Q1 to Q9
Kosuge does not specifically disclose an organic light-emitting element comprising an iridium complex represented by the general formula [20] as discussed above wherein Q6 of the general formula [20] of Kosuge is a methyl group.  However, Kosuge teach in general formula [20] that Q1 to Q9 each represent a hydrogen atom, a halogen atom, an alkyl group, an alkoxy group, a trifluoromethyl group, or a cyano group (¶ [0085]) and teaches specific examples of an alkyl group include a methyl group (¶ [0063]).
Therefore, given the general formula and teachings of Kosuge, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further substitute Q6 of the general formula [20] of Kosuge in the modified iridium complex represented by the general formula [20], as discussed above, with a methyl group, because Kosuge teaches the variables may suitably be selected as such.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits taught by Kosuge.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select Q6 as a methyl group because it would have been choosing from the list of positions and the list substituents taught for Q1 to Q9
Per Claim 9, the modified iridium complex of Kosuge as evidenced by Kamatani corresponds to either claimed Compound 1 or 2 
    PNG
    media_image7.png
    154
    416
    media_image7.png
    Greyscale
.

Regarding Claim 18, Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani teaches the modified organic EL device, as discussed above with respect to Claim 17.
Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani does not specifically disclose a device as discussed above wherein the device further comprises a hole injecting layer or a hole transport layer between the anode and the light emitting layer, or a electron transporting layer between the light emitting layer and the cathode.  However, Lee teaches exemplary devices comprises a hole transporting layer between the anode and the light emitting layer (¶ [0069]) and an electron transporting layer between the light emitting layer and the cathode (¶ [0071]) .
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani comprising a hole transporting layer between the anode and the light emitting layer and an electron transporting layer between the light emitting layer and the cathode, because Lee teaches exemplary devices comprising these layers, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        


                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                

/E.M.D./Examiner, Art Unit 1786